 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe parties stipulated that the head butchers were not supervisorsand would include them.However, the record shows that the headbutchers may, in emergency situations, discharge helpers in the meatdepartment.As the record is inadequate to determine whether ornot they are supervisors, we permit the head butchers to vote butdirect that the Board agent challenge their ballots.Accordingly, we find that the following employees of the Em-ployer constitute a unit appropriate for the purposes of collectivebargaining within Section 9(b) of the Act: All meat departmentemployees, including regular part-time employees, at the Employer'sIllinois and Indiana stores, but excluding grocery department em-ployees, guards, professional employees, and supervisors as definedin the Act.[Text of Direction of Election omitted from publication.]'Crown Corrugated Container,Inc.andWilliam V. Long andGeorge W.Tompkins.Cases Nos. 6-CA-1203 and 6-CA-1251.March 24, 1959DECISION AND ORDEROn October 24, 1958, Trial Examiner Louis Plost, issued a reportto the Board on dismissal of the complaints in the above-entitledproceedings, a copy of which is attached hereto.Thereafter theGeneral Counsel filed exceptions to the report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].It appears that at the end of the testimony in these proceedings,Respondent moved to dismiss the complaints, on the merits, whichmotion was forthwith granted by the Trial Examiner, with a state-ment, that he would, in due course, issue a Report on the dismissalwith his findings of fact and conclusions. In the instant Report, hehas made findings of fact and conclusions, including findings oncredibility of witnesses.We will treat the Report as an Inter-mediate Report and Recommended Order and make the initial de-cision herein.'The Board has reviewed the rulings of the Trial Examiner on thehearing and finds that no prejudicial error was committed and therulings are hereby affirmed except as follows :The General Counsel has excepted to the rulings of the TrialExaminer, refusing to allow the General Counsel to impeach the' SeeN.L.R.B. v. Elkland Leather Company,Inc.,114 F. 2d 221(C.A. 3), enfg. 8 NLRB519, cert. denied 311 U.S. 705,wherein it was held that an Intermediate Report isadvisory only.123 NLRB No. 42. CROWN CORRUGATED CONTAINER, INC.319credibility of Francis S. Gerhard, a witness for Respondent, on thebasis of prior felony convictions, and the subsequent refusal of theTrial Examiner to allow an oral offer of proof as to the convictionsand finally to the refusal of the Trial Examiner to incorporate thewritten offer of proof into the rejected exhibit file.We find meritin the exceptions and that all three rulings were erroneous.Section 10(b) of the Act in part provides that any unfair laborpractice proceeding :... shall, so far as practicable, be conducted in accordancewith the rules of evidence applicable in the district courts oftheUnited States under the rules of civil procedure for thedistrict courts of the United States, adopted by the SupremeCourt of the United States pursuant to the Act of July 19,1934, (U.S.C. title 28, secs. 723-B, 723-C).That the credibility of a witness under the rules of evidenceapplicable in the district courts of the United States may be im-peached by showing he has been convicted of crimes is well estab-lished.The Board has long recognized this rule. InN.L.R.B. v.Baldwin Locomotive Works,128 F. 2d 39, (C.A. 3), the court heldthat counsel may show convictions for felonies or misdemeanorsamounting tocrimen falsiin accordance with a well recognized ruleof evidence.CitingUnited States v. Montgomery,126 F. 2d 151,(C.A. 3). InAmerican Laundry Machinery Company, 45NLRB355, andAmerican Aircraft Manufacturing Company,70 NLRB1132, the Board has applied this rule.zWe therefore hold that theGeneral Counsel should have been permitted to impeach the credi-bility of Gerhard by proof of prior felony convictions.We are of the further opinion that, under Rule 43(c) of the Fed-eralRules of Civil Procedure,3 the Trial Examiner should have'But ef.Efco Manufacturing Inc.,111 NLRB 1032, 1034 (violation of fishing law) andMartelMillsCorporation,118 NLRB 618, 632 (conviction for operating a public nuisanceand cruelty to animals)where the Board held that convictions for crimes not involvingmoral turpitude are not admissible-that only convictions for felonies or misdemeanorsamounting tocrimes falsiare admissible.AlsocompareTulsa Boiler and MachineryCompany,23 NLRB 846(1940),where the conviction occurred in 1925, the Board hold-ing it too remote andAmerican Aircraft, supra,where the conviction occurred 6 yearsbefore the hearing and the Board refused to credit the testimony of the impeached wit-ness.In the instant case the record shows felonies from 1949 to 1952,State and Federal,on which the witness either pleaded guilty or was found guilty and sentenced.The lastconviction was in the United States District Court for the Eastern District of Louisiana,in April 1952, for a violation of National Motor Vehicle Theft Act and on his plea ofguilty, the witness was sentenced to imprisonment for a period of 4 years.I "RECORD OF EXCLUDED EVIDENCE. In an action tried by a jury, if an objec-tion to a question propounded to a witness is sustained by the court, the examining attor-ney.may make it specific offer of what he expects to prove by the answer of the witness.The court may require the offer to be made out of the hearing of the jury.The court mayadd such other or furtliar statement as clearly shows the character of the evidence, theform in which it was offered, the objection made, and the ruling thereon. In actions triedwithout a jury the same procedure may be folowed, except that the court upon requestshall take and report the evidence in full, unless it clearly appears that the evidence isnot admissible on any ground or that the witness is privileged." 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDpermitted the General Counsel to make an offer of proof as to theconvictions and upon the rejection thereof, the Trial Examinershould have filed the subsequent written offer of proof in the rejectedexhibit file as a rejected exhibit. Section 43(c) of the Federal Rulesprovides for perfection of the record of excluded evidence andenables a party whose evidence is excluded to show by offer of proofwhat was expected to be proved by the witness and to indicate thepurpose for which the excluded evidence is offered.As the FifthCircuit has stated :A party is entitled to put in the record a fair statement ofexcluded evidence to permit review of the challenged ruling.'We therefore hold that the Trial Examiner erred in refusing toallow the General Counsel to make an oral offer of proof on therecord and in his subsequent refusal to allow the written offer to beplaced in the rejected exhibit file.Accordingly, we shall receivethe offer of proof and the documents attached thereto and shallconsider them as part of the record herein.5Though we have held that the Trial Examiner was in error, Rule61 of the Federal Rules of Civil Procedure set forth below 6 providesthat error in excluding evidence is not grounds for a new trial if theerror does not prejudice the substantial rights of the parties.There-fore an offer of proof under Rule 43(c) enables us to determine notonly whether a ruling excluding evidence was erroneous but alsowhether the error, if any, was prejudicial.7We hold the error in refusing to allow the impeachment of Ger-hard and to receive the offer of proof was not so prejudicial as towarrant either a remand of this proceeding, or a hearingde novo,because, even assuming Gerhard's testimony is discredited and re-jected, we nevertheless find that the evidence in the record is insuffi-cient to establish the unfair labor practices alleged in the complaint."In making our findings herein, we therefore disregard Gerhard'stestimony and statements,in to to.The Board has considered the report of the Trial Examiner, theexceptions and briefs, and the entire record as it now stands, andadopts the findings, conclusions, and recommendations of the Trial4Pennsylvania Lumberman'sMutual Fire Insurance Co. v. Nicholas,252 F.2d 504.5We have discussed these procedural matters-the impeachment of witnesses and offersof proof for the future guidance of Trial Examiners and all parties to unfair laborpractice proceedings.9 "Rule 61.No error in either the admission or the exclusion of evidence and no erroror defect in any ruling or order or in anything done or omitted by the court or by anyof the parties is ground for granting a new trial or for setting aside a verdict or forvacating, modifying, or otherwise disturbing a judgment or order, unless refusal to takesuch action appears to the court inconsistent with substantial justice.The court at everystage of the proceeding must disregard any error or defect in the proceeding which doesnot affect the substantial rights of the parties."7Hofman v. Palmer,129 F. 2d 976 (C.A. 2), affd. 318 U.S. 109.8Geilich Tanning Company, 122NLRB 1119. CROWN CORRUGATED CONTAINER, INC.321Examineronly insofar as they are consistent with our findings, con-clusions,and order as herein set forth.Respondent has been engaged in the manufacture of corrugatedboxes, shippingcontainers, and related products since November1955.At the time relevant herein, it employed about 30 employees,of whom approximately 20 were on a day shift, with the remainderon the 3 :30 p.m. to 12 midnight shift. In the spring of 1956, NormanWest, international representative of the Pulp, Sulphite and Paper-millWorkers Union, AFL-CIO, approached Julius Sheps, Re-spondent'spresident, relative to organizing the employees.AsRespondenthad about five employees at that time, it was agreed todefer any organizational drive and West stated he would come back6 or 7 months later, to recheck the situation. In the fall of 1956,West came back and found Respondent was still not in full operationand had only about 10 employees.Again it was agreed to defer anyattempt to organize until a full complement was employed.At thismeeting, Sheps stated to West that he realized "he was going tohave a union"; "that he had a carpenter's union at another plantwith which he was connected"; that he knew West's union "was agood union in the paper box industry"; and that "if he was goingto be organized, he should have a union that knew his [Sheps']business." 9In the summer of 1957, West called President Sheps who toldhim Respondent now had a normal complement of approximately 30employees.West thereupon went to the plant to discuss the matterwith Sheps.At this meeting West stated he would now proceed toorganize the employees and Sheps told him that anytime Westwould come to him with proof that the Union represented a majorityof the employees, Respondent would recognize the Union.Westthereafter, on or about August 17, 1957, appeared at the plant todistribute union cards and pamphlets.He made several visits to theplant within the next few days, generally accompanied by some otherunion representative.The distribution of the union literature tookplace in the company yard without interference by the Respondent.1°According to West, employees Pence and Robinson, his organizersat the plant, returned 22 signed cards by August 27. On August 27,West wrote Respondent stating he had a majority and requestingrecognition.President Sheps received the letter either on the 27thor 28th and in the evening of the same day, turned it over to HarryPollock, his attorney, instructing him to contactWest the nextmorning and make the necessary arrangements for recognition of9The above is based upon the credited testimony of west and Sheps.39The last visit of west was on August 27, at whichtimeitappears that when westand his associate, Lasick, were distributing literature in the Company's yard, a severethunderstorm broke and Sheps invited them into his office out of the rain.508889-60-vol. 12 3-2 2 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union.Pollock calledWest the following morning and Westwent to Pollock's office.At this meeting, Pollock stated he wasauthorized to grant recognition ifWest would show him proof ofmajority.West then stated he no longer had the cards as he hadturned them over to the Pittsburgh Regional Office of the Board,in support of a petition for representation in 6-RC-2006, filed bythe Union August 27 (unpublished).Attorney Pollock thereafteragreed to a consent election.The election was conducted in Sep-tember, the Union was certified October 3, 1957, and the partiesentered into a contract.It is against this background that themotivation for the discharges of Long and Tompkins must bejudged."William Long was hired by Respondent about July 15, 1957, anddischarged August 31.He was a general laborer on the night shiftand worked at bundling (tieing up cartons) and assisting in theloading of trucks.About August 27, Gerhard, utility and machinesetup man on the shift, on instructions from Vice President Leonard,in charge of production, asked Long if he would be willing to workon the slitter, a machine used to cut cartons.Long said he wassatisfied with his current job and that he did not think he wascapable of operating the machine.Gerhard reported this to Leonard.On Saturday, August 31, the three officers of the Company at theirweekly production meeting discussed Long's attitude and decided tolet him go, "as he was satisfied to do a woman's work, bundling, andappeared not to desire self-improvement-that in a small plant theycould ill afford to spend time and money on him where it would notresult in advancement for Long or benefit for the Company." 12Gerhard was instructed to tell Long at the end of his shift that hewas discharged.George W. Tompkins was hired August 26, for the night shift andlaid off August 31. For the first 2 days of his employment he workedas a general laborer.After Long refused a transfer to the slitter,Tompkins agreed to try it out.On August 29 and 30, he was in-structed by the then operator Mizikar (who was leaving on August31), and on the following day he operated the machine by himself.On Saturday, August 31, Wolpert, an officer of Respondent, passedthrough the shop and noticed Tompkins operating the slitter.Heobserved "that it was an awkward operation because it was a right-hand guide machine and Tompkins was left handed."Wolpertcalled President Sheps and Leonard to observe the operation andafter discussion, they agreed that inasmuch as it was a hand fedmachine as opposed to a mechanically fed machine it could not besuccessfully operated by Tompkins.Gerhard was instructed to"Radio Oj7ieers' Union etc. v. N.L.R.B.,347 U.S. 17, 43.^^This fact is found upon the credited testimony of Sheps. CROWN CORRUGATED CONTAINER, INC.323notify Tompkins of his termination.This he did at the end of theshift.When Tompkins asked the reason, Gerhard stated it was onorders from Leonard. Subsequently Tompkins saw Leonard who toldhim he was laid off because of lack of orders and because he, Tomp-kins, could not successfully operate the machine.The record shows that West gave Long several union applications,one of which Long signed and mailed to the Union. Long, on orabout August 27, gave two applications to Tompkins, requesting himto give one to Myers the night watchman. Tompkins did so, thoughhe never signed his own card. Long also testified that during lunchhours he urged the employees in his group to join the Union, andthat it was a general discussion in which everyone was discussingtheUnion.This is the sum total of the union activities of Longand Tompkins.Union RepresentativeWest saw Long but once,when he gave him some applications, while Myers could not identifyTompkins as the person who gave him an application card. It isundisputed that Pence and Robinson were the employee organizers.The General Counsel alleges that Long and Tompkins were dis-charged for union activity and bases his case solely upon allegedquestioning by, and statements of, employee Gerhard to these twoemployees. 13It is the General Counsel's position that Gerhard wasa supervisor within the meaning of Section 2(11) of the Act.The Trial Examiner found Long was not a credible witness as tothese statements and questioning of Gerhard and credited Gerhard'sdenials as to them.Because we have decided not to accept any ofGerhard's testimony, we have examined the testimony of Long andTompkins and find that it is, independent of Gerhard's denials, self-contradictory and not credible.We therefore adopt the Trial Exam-iner's ultimate findings as to their credibility, noting that he reliedin part on their demeanor as witnesses.'4We further agree with the Trial Examiner that the GeneralCounsel has failed to prove, by a preponderance of substantial evi-dence that Gerhard was a supervisor within the meaning of the Act.The facts clearly show that Gerhard, at best, was a lead man on thenight shift, doing physical labor over 95 percent of his time, loadingand unloading trucks according to a written diagram supplied himby the day foreman.Gerhard, in performance of his duties as autilityman, also made minor repairs to machines and did a limitedamount of setup work. It is clear that the night shift was engagedin routine, repetitive work requiring little or no supervision, eachmachine operator having his work orders affixed to his machine, thesequence of which orders could not be varied except on instructionsfrom the day foreman who, after leaving at 6 p.m. for supper, cameThese are set forth in detail in the Report and are accordingly not repeatedherein.i'Universal Camera Corporation v.N.L.R.B., 340 U.S. 474, 495, 497. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDback to the plant to observe operations. In the absence of the fore-man, Gerhard transmitted telephonic directions to the employeesand he was no more than a conduit between the supervisors and theemployees, routinely directing them.15Nor do we believe that the General Counsel has proved that re-gardless of whether Gerhard was a supervisor, he was in such "astrategic position to translate to subordinate employees the policiesand desires of management" so that Respondent was chargeable forhis acts.The very statements alleged to have been made by Gerhardbelie the "strategic position" theory because they were directly con-trary to company policy.At a time when Respondent was appar-ently using every legal effort to reach a recognition agreement,Gerhard, if Long is to be believed, was warning the employees tokeep secret their union activity.Assuming however, the statementswere made and that Gerhard told Long that the discharge was con-nected with union activity, we find that the record herein completelyrefutes the claim that the employees were discharged for such areason and that any statements to the contrary by Gerhard were, atmost, expressions of unfounded personal opinion.It is well established that Section 8(a) (3) of the Act does notinfringe or impair the normal exercise of the right of an employerto discharge his employees but is directed solely against the abuseof that right by interfering with, restraining, or coercing employeesin their right to self-organization under Section 7 of the Act.1eTherelevance of the motivation of an employer in discharging an em-ployee has been consistently recognized by this Board and the Court."To infer a discriminatory motivation for the discharges herein,would, in our opinion, be contrary to the undisputed facts.On the entire record herein, we find that the General Counsel hasfailed to prove affirmatively by a preponderance of substantial evi-dence that Respondent discriminatorily discharged Long and Tomp-kins.Accordingly, we shall dismiss the complaint.[The Board dismissed the complaints.]'bPark DrugCompany,122 NLRB 878.The General Counsel contends that Gerhard was a supervisor within the purview of ourdecision inBrighton Manufacturing Company,Inc.,122 NLRB 220, where among otherfactors we found that when there was only one supervisor for a two-shift operation, theemployee in question responsibly directed the operations of the night shift and wastherefore a supervisor.We are of the opinion that the record 'facts in the instant casediffer from those inBrighton.In that case, neither the day foreman nor any otherofficer of the Company was present during the night shift and the alleged supervisor madejob assignments a substantial part of his time. In the instant case, supervisors werepresent during the night shift and Gerhard did physical labor almost 100 percent of his'time.InBrighton,we found the employee in question "ordered" the employees, was re-sponsible for their obedience to working rules, and effectively recommended the dischargeof two employees.These factors are not present here. In addition, the record showsthat at least one employee on the night shift received substantially more, per hour, thanGerhard, the alleged supervisor.14Phelps Dodge Corp. v. N.L.R.B.,313 U.S. 177, 187.17Radio Officers' Union etc. v. N.L.R.B.,347 U.S. 17, 43. CROWN CORRUGATED CONTAINER,INC.325REPORT TO THE BOARD ON DISMISSALThe above matter was opened on August 12, 1958, at Greensburg, Pennsylvania,by Trial Examiner Alba B. Martin who received the formal documents but dueto the illness of the General Counsel then adjourned the hearing to September 8.On September 4, the matter was assigned to Trial Examiner Plost.Hearing openedatGreensburg, Pennsylvania, on September 8 and continued through September12.A record consisting of 710 pages was made, exclusive of exhibits.The proofas to jurisdiction is in order.Case No. 6-CA-1203The record discloses that on November 21, 1957, William V. Long filed a chargein the office of the Board's Sixth Region alleging that on August 31, 1957 (almost3months previously) the Crown Corrugated Container, Inc. (Respondent) haddiscriminatorily discharged him, in violation of the National Labor Relations Act,as amended, 61 Stat. 136 (Act), because of his membership in, and activities onbehalf of International Brotherhood of Pulp, Sulphite and Paper Mill Workers,AFL-CIO (Union). It should be noted that the Union did not file the chargeon behalf of Long, nor was it a party to the instant proceedings.This charge wasdocketed by the Region as Case No. 6-CA-1203.On January 8, 1958, George W. Tompkins filed a charge with the Sixth Regionof the Board alleging that he had been discriminatorily discharged by the Respond-ent inviolation of the Act because of his activities on behalf of the Union.Thedischarge occurring on August 31, 1957, more than 4 months before the chargewas filed.The Union did not file the charge nor was it a party to the instantproceedings.This charge was docketed as Case No. 6-CA-1251.Under date of July 23, 1958, the Sixth Region of the Board (Pittsburgh, Penn-sylvania), issued a consolidated complaint, in the twocases(6-CA-1203 and6-CA-1251)alleging ineffect that the Respondent had discriminatorily dischargedLong and Tompkins and had engaged in certain other unlawful conduct, all vio-lative of Section 8(a)(1) and (3) of the Act.Unlawful conduct and knowledge of the union activities of employees wasattributed to one Francis Gerhard alleged to be a supervisor within themeaningof the Act.No unlawful conduct was alleged nor was any attempt made to show such con-duct by any other person than Gerhard.Norman West testified without contradiction that he is an International repre-sentative of the Union; that in mid-August 1957, he began an organizationaleffort among the Respondent's employees by "hand billing" the plant, the "handbills"he distributed consisted of a leaflet to which was attached an applicationfor union membership, self-addressed to the Union's Pittsburgh office; that onthe day he distributed the handbills at about 3:30 p.m. he learned that the secondshift employees could best be contacted at 8 p.m. which was their dinner hourand accordingly made a second trip to the plant that day at about 7:30 p.m. andcontacted various of the second shift employees.He testified:One of them was Mr. Long and the other one was Nettie Mitchell.And Igive them a handbill with a card attached to it.Long asked me what hecould do to help me organize this plant. I told him that if he would getme some authorization cards signed-they already had the address-just dropthem in the box and they would come to me. And I went back to my carand got him some more cards and give them to him.He got some and sodid Nettie Mitchell.West further testified this was the first time he ever saw Long and did not seehim again prior to August 31 (the day Long was discharged).West testified that on August 27, 1957, he filed a petition for representationof the Respondent's employees in the office of the Sixth Region of the Board andon the same day sent a letter to the Respondent requesting recognition; that atthe time he filed the petition in the Board's office he also submitted 22 signed"application cards" to substantiate the Union's claim to representation; that "onthe next day [after filing the petition] or the day after that" he received a tele-phone call from the Respondent's attorney who offered to recognize the Unionon a card check; that on the same day he and the Respondent's attorney visitedthe Board's office and discussed the matter with a representative of the GeneralCounsel.Harry Pollock, the Respondent's attorney testified without contradiction, thaton August 29, 1957, the day after the Respondent received the Union's request 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor recognition, he telephoned and later met with West and offered to recognizethe Union on a card check; ,that he and West then called at the Board's office,the same day, and agreed to a consent election under Board auspices.'As indicated above the General Counsel contends that Francis S. Gerhard wasat the time material herein a supervisory official whose knowledge and acts are tobe attributed to the Respondent, however, in the considered opinion of the TrialExaminer, the evidence clearly shows that Gerhard was merely a channel ofcontact between a very limited group of the Respondent's employees and theactual supervisors of the plant; that he could exercise no independent judgmentas to the work performed in the plant nor exercise any real authority over em-ployees to whom he merely conveyed instructions given him by the real supervisorof the plant.2Assuming,arguendo,that the General Counsel's contention as to Gerhard'ssupervisory status is correct, the final finding on all the evidence would be thesame, as will be shown later herein.With respect to Gerhard's supervisory status Long (the alleged 8(a)(3) in6-CA-1203) testified that Gerhard was "shipper and receiver" on the secondshift.He testified:Q.Would he do any other work besides shipping and receiving?The EXAMINER: I don't know what shipping and receiving means. If youare goingto go through Gerhard's work again, get it in by specific things thathe did and did not by-Mr. WEINTRAUB: All right.What did you ever observe Mr. Gerhard doing?The WITNESS: He give me my check, that is one thing.By Mr. Weintraub:Q. He what?A. He give me my pay check, that was one thing.Q. Yes.A. And we would load-he would load trucks with us.Q. Yes.A. And if there would be a special order or something, he would set amachine up and cut it out himself.Q. Yes.A. He would bundle it and ship it out.Q. Did he train employees on their jobs?A. Not always-I don't know.Q.Well, did he show you what to do?A. Yes, he showed me how to bundle, how to tie the knot and bundle.Mr. POLLOCK: How to what?The WITNESS: To tie the knot when they bundled the bundle.The EXAMINER: How long did he instruct you in that?The WITNESS:Well, it doesn't take very much to learn that work.The EXAMINER: I asked you, how much time did he spend teaching youabout those knots?The WITNESS: About twentyminutes.The EXAMINER: About twenty minutes?All the time you worked therehe taught you knots for twentyminutes?The WITNESS: Yes, sir.The EXAMINER:What else did he teach you?The WITNESS: That is all.Long testified that he was discharged on August 31, 1957, after having been inthe Respondent's employ for some 6 weeks, his work being tying up bundles andhelping to load and unload trucks.With respect to his membership in, and activity on behalf of, the Union Longfurther testified that organization of the Union among the Respondent's employeesbegan "around the middle of August 1957"; that his first contact with the Unionwas through Norman West, the Union's representative who was distributing litera-ture in the Company's parking lot.Long testified:LThe Union withdrew its original petition and filed an amended petition changing therequested unit.The election was held.The employees designated the Union.A contractwas entered into between the Respondent and the Union.2For a discussion of status of lead employees of limited authority seeBrotherhood ofBoilermakers v. N.L.R.B.,259 F. 2d 957(C.A., D.C.),and cases cited therein. CROWN CORRUGATED CONTAINER, INC.327Itwas dinnertime, and we usually ate out on the dock, where it was cool,and we seen Norman West up in the parking lot with another fellow, andhe motioned for us to come up. So Nettie Mitchell and I walked up tohim, and he gave us a pamphlet stating what the union had to offer.Long, corroborated by others, fixed "dinner time" for the second shift, onwhich he worked and which consisted of about 10 employees, to be at 8 p.m.Long clearly sought to create the impression that he talked to West and wasgiven cards to distribute while in the presence of other employees, but finallyadmitted that only he and Mitchell were present when he talked to West but thatthe others "wasn't there yet."Long admitted that he met West on only two occasions, once when he wasgiven the union cards above referred to and again when a representation electionwas held in the plant.Long testified that on the same day he received the application cards fromWest he distributed them among the second shift employees.He testified:The EXAMINER: And did you distribute cards any other time than that oneday?The WITNESS: No.The EXAMINER: Just that one time?The WITNESS: Just thatone time.The EXAMINER: That was the same day that they were given to you?The WITNESS: Yes, sir.The EXAMINER: Thank you.He named the employees to whom he gave cards as being "Jack Mizikar, LillianHope, Pete Banashak, George Tompkins-and myself."He also explained he confined his distribution to only these employees:Because Frank and John were going to dinner, and Norman West had triedto talk to them and give them cards, and they kept going on for dinner andIknowed there wasno usethere.And Nettie Mitchell had her own, and Ifigured that she rode with Helen Wingrove and that night would give her acard.As to those to whom Long allegedly distributed the Union's application cards,Banashak was not called.Charles J. Mizikar, a young man who quit his employ-ment with the Respondent on or about August 31 to attend college testified thathe was given two union cards; he testified that Long "never handed me a cardand asked me to sign" and further testified that he did not remember "whetherhe [Long] asked you to sign a card without handing you a card?"Mizikar alsotestified that Long suggested he sign a union card but "I can't tell you all thedetails but I can say at dinner time,as he had said,everyone talked about unions";that Long "advised every one to sign" a card but that the request was not addressedto him "personally" and that during these conversations "he may have handedthem [cards] to others, but he did not hand one to me."Clearly the young witness sought to be all things to all men.His testimonydoes not corroborate Long's testimony that he gave a union card to Mizikar orasked him to sign one.LillianHope, to whom Long claims to have given a union application cardtestified:Q. Did you know Mr. Long in August of 1957?A. I knew him when I came to work, yes.Q. Did he everdiscuss unionmatters with you?A. No.Q.Did he ever give you a union card?A. To the best of my knowledge, I have never hada unioncard, no.Long testified that the day after he received the Union's application card fromWest he mailed it to the Union in PittsburghLong's direct testimony indicated that he "distributed cards" only on the firstday he received them from West, which was according to West, "about two weeks"before August 27, the day the 9(c) petition herein referred to was filed, however,on redirect examination he "amended" his testimony to be that he also distributedcards on August 27 fixing the date by the fact that George W. Tompkins andWilliam Myers started to work that day; that he gave two union application cardsto Tompkins "because he was a new man on that day," and that:I told him that one was for him, and one he was to give Myers on the thirdshift. 328DECISIONSOF NATIONALLABOR RELATIONS BOARDThe affidavit which Long made at the time he filed the charge in 6-CA-1203,on November 21, 1957, a scant 3 months after the events related therein 3 andwhich came into the record by virtue of theRa-Richruling, (120 NLRB 1444)readsinter alia:That same evening I started getting the employees to sign cards. I did thisonly during the dinner hour. I signed a card myself and I gave cards toMartin Banashak,WilliamMyers, and two employees called George andPete, I forgot their last names.The employee called George took a numberof the cards I had and passed them out among other employees.(Emphasissupplied.)From other references in the document it is clear that "George" refers to GeorgeW. Tompkins.The second affidavit 4 made by Long on April 4, 1958, 4 months after the firstand 7 months after the event reads:The day I gave union cards to George Tompkins was Tuesday, August 27,1957.I did this before we started work, on second shift.I gave him twocards, one for himself and one for Bill Myers.The reason 1 gave Georgea card for Myers was that they both worked at the 'back of the building, andIwas working on the taper at the front of the building.5On the entire record considered as a whole and from his observation of thewitness, the Trial Examiner cannot be persuaded that Long's testimony to theeffect that he distributed the Union's application cards to any of his fellow em-ployees relates anything other than sheer fabrication.The Trial Examiner be-lieves that it is fair to infer that at the time Long asked Union RepresentativeWest for the Union's applications and offered to "help" he was merely throwingan anchor to windward and thereafter did no more than sign a card and join inthe general discussion regarding the Union which was going on in the plant.Long testified that at 5 p.m. on August 28, 1957, Gerhard came to him andasked him, "How would you like to take a job on the slitter."The "slitter" was a machine used for scoring and cutting cardboard.Long testified that after Gerhard's inquiry:I told Frank I was satisfied and didn't think I was capable of running theslitter.Q.Did Mr. Gerhard make any reply to this?A. Yes, he told me that was all right; he would get someone else.Q. And what happened then?A. He immediately walked away.Long further testified that at around 7 p.m., of the same day, Gerhard againcame to him and asked "what the hell did you give Myers the union card for" towhich, according to Long, he replied "that I didn't."In his November 21 affidavit 6 Long avers that Gerhard asked why he gave theunion card to Myers, "While I was at workTuesday, August 27,"and on "thenext night Foreman Gerhard asked me if I would take another job on the slitter."It should be noted that this places the inquiry before Myers received the card.In his second affidavit, dated April 4, 1958,7 Long reverses the dates, averringthat "I gave the union cards to George Tompkins was Tuesday August 27, 1957,"and that he was offered the slitter job on Wednesday, August 28.The necessity for the "correction" is obvious.Long further testified that at 10 minutes before midnight of Saturday, August31, 1957 (midnight being the end of his shift), Gerhard called him aside andsaid "Bill I would like to talk to you," then continued, "Bill, I hate to do this.You was one of my best workers, but they told me to lay you off."According to Long:Then I asked Frank if it was over the union cards, and he said he wouldn'tsay, and then-so I gave him my bundling glove and the twine knife and Iwalked towards the time, where they keep the time cards, and Frank wasRespondent's Exhibit No. 1.Respondent's Exhibit No. 2.s The Trial Examiner will discuss the testimony of Tompkins and Myers at a laterpoint herein.6 Respondent's Exhibit No. 1.7Respondent's Exhibit No. 2. CROWN CORRUGATED CONTAINER, INC.329walking alongside me, and he asked me if George had anything to do withthese union cards.And I told him,"He did, that he was the one gave Myersthe union card."(Emphasis supplied.)In his November 21, 1957, affidavit Long avers:A few minutes before quitting time Foreman Gerhard told me that I wasbeing laid off.He said "They told me to lay you off." I asked him whyand he said he did not know.We walked together to the time clock andhe said to me"Did George have anything to do with those cards." I told him"Yes" but he said no more.(Emphasis supplied.)In his April 4, 1958, affidavit Long avers:The day Francis Gerhard asked me to take a job on the slitter was Wednes-day.I think now it was the same evening, Wednesday that Gerhard askedme about giving a card to Myers. I believe he asked me about the cardabout half an hour before he asked me to take the slitter job. I denied givingMyers a card, but I did not tell him that George had passed the card toMyers.[Emphasis supplied.]We thus have three versions of the same event from the witness upon whosetestimony the General Counsel bases his case.The more one studies the three versions, the more is revealed.Long further testified that as he was leaving, Gerhard "told me to tell Ed. Penceto keep quiet or he was going to get the same thing."Francis S. Gerhard testified that he knew in August that there was an effortmade to organize the employees in the plant.Various witnesses testified that the matter of union organization was being dis-cussed freely among the employees from the first appearance of Union Repre-sentativeWest.With respect to the offer of the job on the slitter as made to Long, Gerhardtestified:Q.What did you tell him?A. I told him that Mr. Leonard wanted him to work on the slitter.Q. And did he accept or refuse?A. He refused.The record is clear that Robert J. Leonard is a vice president of the Respondentand was in charge of the operations in the Respondent's plant in August1957.According to Gerhard upon Long's declining the job on the slitter:I just told him I would tell Mr. Leonard what he said.Gerhard testified that at the time of Long's discharge "I told him that Mr.Leonard told me to lay him off"; that "he asked me why, and I told him he wouldhave to see Mr. Leonard."Gerhard specifically denied that Long asked him "if his discharge had anythingto do about union cards."Gerhard further testified:Q. Did you ever ask Mr. Long, while he was at work, why he gave aunion card to Myers?A. No, sir.He denied that he asked Long whether Tompkins had anything to do with thecirculation of union cards.He denied making any statement to Long to the effectthat Ed Pence should keep quiet or "he was going to get the same."With respectto any conversation with Long after he had delivered the discharge order to him,Gerhard testified:Iwalked out on the dock and Bill says, he says, "I know why I was fired."He says, "I was fired because of the union."I says, "No, you weren't."That is all the conversation I had with him.As between Long and Gerhard the Trial Examiner credits Gerhard.Gerhard seems to have spoken strictly in character, as one delivering a dis-tastefulmessage from a superior to a man he had originally helped to get thejob from which he was being discharged.. He impressed the Trial Examiner asa reliable witness.On the contrary Long's testimony was self-contradictory,liberally sprinkledwith volunteered, self-serving wholly irrelevant statements ofsuch a nature as to create the impression with the Trial Examiner that Long con- 330DECISIONSOF NATIONALLABOR RELATIONS BOARDsidered he was well versed in the legal requirements necessary to make out a casefor himself and in lieu of evidence sought to use his knowledge for his advantageby means of volunteered statements,self-serving declarations,and testimony whichcan be characterized only as deliberate distortion and outright fabrication.Thatportion of Long's testimony quoted herein,in the opinion of the Trial Examiner,istypical and an accurate gauge of his credibility,therefore as Long did notimpress theTrialExaminer as a reliable witness, whileGerharddid, as betweenthe two witnesses the Trial Examiner credits Gerhard and finds his account ofthe incidents surrounding Long's discharge to be the accurate version thereof.Although in the opinion of the Trial Examiner the record clearly shows thatthe General Counsel's contention Long was discharged because of his membershipin, and activities on behalf of,the Union cannot(a) be premised on the Respond-ent's union animosity directed against Long because he was a union"hot shot,"actively engaged in an unwanted union organizational campaign,or premised (b)the "fact" that one of the Respondent's supervisors disclosed the discriminatorymotive to Long at the time of his discharge,however, although the Trial Examinerhas found that Long did nothing of unusual or notable importance in the Union'sorganizational effort and that the Respondent disclosed no discriminatory motiveto him yet if it appears that the Respondent with or without any reasonable causebelieved that Long had engaged in protected union activity and discharged himthereforewith or without disclosing its illegal motive to him, the Respondentwould have engaged in conduct violative of the Act.Julius Sheps the Respondent'spresident testified that Charles J.Mizikar whooperated the "slitter"machine informed the Respondent that he was quitting togo to college(thiswas corroborated by Mizikar)and it was necessary to replacehim, preferably while Mizikar could still train his replacement.Itwas decidedto offer the job to Long. That after Long refused the job:At our officers'meetings,which are held either Thursdayeveningsor Saturdayafternoon,itwas brought up for discussion that Mr. Long did not wish totake a promotion to a more skillful job of running the slitter,and it wasdecided among the officers that in view of the small plant that we had, wecould ill afford to have anyone-who would be satisfied to do a menial job of bundling which normally wasthe work of women.We could not see where whatever money and time thatwas spent in attempting to keep him on the payroll would result in anyadvancement for him, or benefit for the company, if he was satisfied withwhat he was doing at the rate of $1.10 an hour.Considering the size of the Respondent'splant, and the fact that its principalstockholders actively operated it the explanation is understandable.Conclusion as to the Alleged Discriminatory Discharge of William V. LongIn order to arrive at a conclusion that the Respondent discharged Long dis-criminatorily the Trial Examiner must infer, largely on Long's discredited testimony,that the Respondent which showed no hostility toward union organization, andoffered to recognize the Union on a card check the day following its receipt of theUnion'sclaim of majority status,mailed to the Respondent on August 27, andwhose attorney on the same day visited the Board's Regional Office together withtheUnion'srepresentative and agreed to enter into a consent-election agreement,which was delayed until September 13, because the Union filed an amended 9(e)petition changing the unit first claimed,and which is not alleged to have engagedin any unfair labor practice or union hostility except that alleged on the strengthof Long's 8 testimony, suddenly abandoned its correct attitude, not by conductdirected against the Union but directed against Long.Why? To punish a "unionagitator,"who in fact did not produce one witness to his claimed union activity?To intimidate its employees whose Union it had already offered to recognize?The Respondent fulfilled its offered agreement to recognize the Union, theUnion won its election,obtained a contract but did not file a charge in behalf ofLong.In the opinion of the Trial Examiner the Regional Office "was took."Clearly the General Counsel did not sustain any of the allegations as to6-CA-1203 byevidence.eA]so Tompkins'testimony,later discussed. CROWN CORRUGATED CONTAINER, INC.331Case No. 6-CA-1251As found hereinabove George W. Tompkins was first employed by the Re-spondent on Monday, August 26, 1957, and discharged at the end of the weekSaturday, August 31, 1957.On January 8, 1958, he filed a charge as an individualinRegion six of the Board alleging that the August 31, 1957, discharge wasdiscriminatory.At the hearing Tompkins testified on cross-examination:As of August 31, 1957 to the present day, I don't even-I didn't even knowthey had a union in there until yesterday, I found out that they had a unionin there.He further testified he did not sign an application card for the Union, but gavesuch a card to William Myers at Long's request.Although the Trial Examiner does not credit Long's testimony, Tompkins'version of his delivering an application card to Myers at Long's request shouldbe examined.Tompkins testified he was hired on Monday, August 26, 1957, and started workthe same day at 3:30 p.m. being taken to his job directly from the office afterbeing hired; that he loaded and unloaded trucks during the entire shift; that onTuesday (August 27) his second day in the plant, Long, whom he then knew onlyas "Bill";He gave me two union cards and he says, "One is for you. Fill it out andsend it in.And," he says, "the other one, give it to Myers."that Long then told him where he would find Myers. According to Tompkins:So I went about my work, and that, and then I came out, and Myers wassitting on the loading dock, and I gave it to him. I said, "Hey, Myers, Billgave me this to give to you."He says, "What is it for?"I said, "I don't know exactly. It is about the union, getting the union inhere of something. I don't know too much about it," I said, "and if youdon't understand it," I said, "see Bill."He said, "Oh, yeah, I know what it is. Thanks a lot."Tompkins admitted that he did not know Myers, that Myers began work atmidnight when Tompkins' shift ended, and when he allegedly handed him thecard "that is the only time I seen him."William Myers testified he was employed as a janitor by the Respondent fromAugust to November 1957, working from "midnight till 7 a.m.," being ordinarilyalone in the plant during these hours; that at a time fixed only as "during themonth of August 1957" he was given "an application to the union" by one of theemployees whom he no longer remembered; that he did not know Tompkinsduring his employment by the Respondent.Tompkins testified further that on Wednesday night (August 28) Gerhard askedhim if he would be willing to work on the slitter; that he first asked Gerhard"what is the slitter" and after being told it was a machine to cut and score paperagreed to try the job.Almost in the next breath after having testified that when he was offered thejob on the slitter on Wednesday, which by the way he called a "slotter" at severalpoints in his testimony, Tompkins testified that on his second day of employmentby the Respondent "I was a helper on theslotter."The Trial Examiner wishing only to correct what seemed an inadvertent erroras to the day asked:The EXAMINER: That was on a Wednesday?The WITNESS: No, sir, on a Tuesday.Further questioning developed that being a "helper on the Blotter" meant only thatTompkins carried material away from the machine.He testified:The EXAMINER: You mean you took it off after it was, after-when it wasfinished it came out of the machine and then you took it off?The WITNESS: Yes, sir, off the conveyer.The EXAMINER: You picked it off the conveyer and put it somewhere else?The WITNESS: Yes, sir. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDTompkins testified that on Wednesday, his third day, "I was on the slitter," that:Well, I was taught how to change the blades and how to set up the machinefor the various orders, and I also caught the cardboard after it came throughthe machine and put it on the pallet.The Trial Examiner then asked:How much time was spent in teaching you how to set up the machine?Tompkins' actual training on the machine on Wednesday was "a couple of hours,"and as for operation:The WITNESS: I ran a few pieces of cardboard through.The EXAMINER: How many pieces do you mean by a "few"?The WITNESS:Maybe ten or twelve.The EXAMINER: How long would that take?The WITNESS: I wouldn't say even a minute.The record is somewhat confused at this point as to time, it may be interpretedto be that the above work was done Thursday, Long's fourth day in the plant.However, he testified that on the fifth day of his employment in the plant heworked on the slitter with Mizikar who was his instructor "until about 10 p.m."and thereafter until midnight "I was on my own" but admitted that Mizikar"watched every move I made."Tompkins testified that on Saturday, his last day with the Respondent, "I wasstrictly on my own, I ran 3 inch door strips."Tompkins testified in detail regarding the operation of the slitter, Gerhard'scontrol over its operations, and its operators, and as to the procedure"always"used.The Trial Examiner at this point questioned Tompkins as follows:The EXAMINER: Now, I don't want to seem that I am cross-examining thiswitness but I want the record right.You worked there one week?The WITNESS: Yes, sir.The EXAMINER:And when you say there "always" was, you are onlyspeaking of what you know?Mr. WEINTRAUB: That is all he can testify to.The EXAMINER: From Wednesday, Thursday and Friday, isn't that right?The WITNESS: That is all I can say.The EXAMINER: All right, I just want to be sure.Tompkins further testified:Well, the records-I mean, the orders was on this clipboard and we alwaysworked from the ones on the top, then the next and the next. But if therewas any variation, or any orders to be pulled from the bottom or in betweento go out before all the rest, Mr. Frank Gerhard would notify us.******The EXAMINER: Did that happen during the day? (Thursday)The WITNESS:Well Mr. Frank Gerhard-The EXAMINER: Just answer the question.Did he come during that day,Thursday?That is the day that you worked on that machine.Did he comethere and pull any of those out from the bottom and tell you,to change it?The WITNESS: He told Mr. Mizikar.The EXAMINER: He did?The WITNESS: Yes, sir.The EXAMINER: And when you were working the machine alone, as yousay, on the last day, did he do it to you?The WITNESS: No, Sir, because we was on the one order.It is quite understandable that Tompkins would try to picture his employmentwith the Respondent as important as possible, but the sum of his testimony is thathe was employed as a laborer, given an opportunity to work on a machine, receivedsome 2 or 3 hours' training during which he operated the machine under closesupervision and then operated it alone during a single day.It is also natural that Tompkins adopted the General Counsel's contention as toGerhard's status but here he attempted much more than the slanting of testimony.Tompkins further testified that after 8:30 p.m. Thursday (August 29) Gerhardvolunteered the following advice to him: CROWN CORRUGATED CONTAINER, INC.333By Mr. Weintraub:Q.What did Mr. Gerhard say to you?A. He told me that it is best to don't say anything about getting the unionin here, and that, because there was trouble before and some of the fellowslost their jobs.Just who it was, I don't know, who lost their jobs.The EXAMINER: Did he say "I don't know who lost their jobs," or is thatyour own observation?The WITNESS: That is my own observation.The EXAMINER: All right.That portion of the witness' statement, to theextent that he said "I don't know who lost their jobs," may be stricken.Tompkins then continued:By Mr. Weintraub:Q.Mr. Tompkins.A. Yes, sir.Q. Did he say anything further?A. Yes, sir.Q.What did he say?A. He says, "As for me," he says, "I am in favor of the union getting indown here but due to my position 1 cannot say anything."Q.Was anything more said at that time?A. Not to my knowledge; no, sir.According to Tompkins, "just before quitting time" Saturday, August 31, hewas told by Gerhard that he (Tompkins) was being laid off.The Trial Examiner will condense the very meticulously detailed conversationbetween the two men as Tompkins allegedly recalled it.Itshould be said that Tompkins throughout his testimony remembered theminutest details of conversations, of which only the bare outlines have been citedherein.According to Tompkins after being told of his layoff Tompkins asked the reasonand was told "you know."He again asked for an explanation, Gerhard's replyagain was "you know why." On a third questioning, as Tompkins was leaving,according to the witness after quite a voluble exchange Gerhard told him Longwas also being discharge and:I says, "Who is Long?"He says, "Bill, that works on the taper," and he pointed to the tapingmachine.Then it dawned on me about the union card I had given Mr. Myers.I said, "Was it about getting the union or something in here, union activities?"He says, "Yeah, that is it."He said, "Mr. Leonard told him, and the order probably came from Mr.Sheps."Tompkins testified further that just before he left he had another conversationwith Gerhard which closed as follows:"Well," he says, "you guys ain't the only ones."He said, "Ed Pence will begetting it next if he don't watch out."Gerhard testified he told Tompkins that Leonard had instructed him to tellTompkins he was being laid off; that Tompkins asked the reason and he repliedTompkins would have to see Leonard; he denied making any statements to Tomp-kins to the effect that the discharge was in any manner due to his activity onbehalf of the Union.In order to credit Tompkins as to the statements attributed to Gerhard in thevarious conversations Tompkins recalled in such minute detail, the Trial Examinermust first be persuaded that Gerhard, to whom no antiunion or prounion bias orconduct was attributed by any other employee, and who was at least in sight ofthe road to success in the Respondent's plant, would go out of his way to warn astranger who had been in the plant some 3 days not to "say anything about gettinga union in here, because there was trouble here before and some of the fellowslost their jobs." Especially so since the record is clear that the Respondent Companywas organized and "started fresh" in November 1955, that it did not reach a totalof 30 employees until August 1957, that no previous attempt at union organizationhad been made among the employees, and that Gerhard started to work for theRespondent in May 1956 and'should have been conversant with the plant's laborrelations history.The Trial Examiner must also be persuaded that Gerhard would 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave told the new employee that he (Gerhard) was strongly in favor of unionorganization of the employees and that finally when delivering the discharge noticewould have told the 6-day employee that his discharge was because of this em-ployee's union activity and then carefully pointed out that the order probablycame from Mr. Sheps, the Respondent's president.Had Gerhard been privy to the Respondent'smeetingswith Union Representa-tiveWest he would have known that on the day he allegedly warned Tompkinsnot to say anything about getting a union, the Respondent had offeredto recognizethe Union on a card check.The Trial Examiner is surprised that so armed with the statements made to himby Gerhard, the Charging Party, Tompkins, waited from August 31, 1957, untilJanuary 8, 1958, to file a charge alleging his discriminatory discharge.Despite Tompkins' amazing memory for the minute details of his conversationswith Gerhard as above related the Trial Examiner is not at all persuaded.On cross-examination Tompkins testified thatsometimeafter his discharge hereturned to the plant and talked about his discharge to Vice President Leonard.He testified:I asked him, I said, "Sir," I said, "I was laid off Saturday evening.FrankGerhard told me that I was laid off."He said, "Well?"Isays, "I understand it was about getting thisuniongoing."I says, "Isthis the reason?" I pulled outthe unioncard, out of my pocket.He said, "What is that?"I said, "The union card that was given to me."He said, "No," he says, "it wasn't that."I says, "Then what is the reason?" I says, "Whatis the reason I was laidoff?"He said, "Lack of orders. And," he says, "when you don't have orderscoming in you don't have work for the men, and when you don't have workfor the men you have to leave some go by."The Trial Examiner fails to understand Tompkins' motive in keeping the unionapplication card, allegedly given him by Long on August 27, until after his dischargeon August 31 when admittedly he didnot sign itand apparently had nointentionof doing so.Tompkins would have one believe that after having been strongly warnedagainstany show of union sympathy by his alleged supervisor on August 28, he still didnot dispose of the card although the alleged supervisor told him employees hadbeen discharged for union sympathy.However, Tompkins' detailed testimony with respect to his conversation withLeonard does not spell out an unfair labor practice or even showunion animus.He admitted that Leonard denied that union activity had anything to do with thedischarge and stated to him:that he has nothing against the union and some day the union will come inhere, and you cannot stop progress.On cross-examination Tompkins was asked:Now, Mr. Tompkins, while you were there talking with Mr. Leonard did younot say to Mr. Leonard that you were afraid that your wife would think youwere lazy and did not want to work, and ask if it was okay for your wife tocall him with respect to the reason for your discharge?Tompkins admitted making the request but added that "my wife did not call him."Tompkins after his cross-examination by Respondent 9 was recalled by theGeneralCounsel for redirect testimony.On redirect examination Tompkinsseemedmore certain and was quite detailed as to his conversation with Leonard.He testified that "I pulled outthe unioncard" and:I says, "It is a union card which was giventometo be signed, and I did notsend it in, but I understand there is union activities going around the plantand at one time there was a man by the name of Tom tried to geta union indown here.9 The Trial Examiner permitted the cross-examination to go outside the direct testimonygiving the witness to the Respondent "for all purposes." CROWN CORRUGATED CONTAINER, INC.335He repeated the conversation at a later point as follows:The WITNESS:I said, "That is a union card that was given to me, to besigned, filled out, and sent in." I said, "I did not fill it out. I did not sendit in.I says, "I had no reputation to get-try to get a union in down there,but I understand there is a man somewhere down here by the name of Tomthat tried to get the union in down here,and I am not the man."He says,"No, it is not about the union."I said, "Well, that is the way I understand Mr. Gerhard told me."He further testified that he asked Leonard if he might be recalled and that:He told me, he says,"In the first place, I don'tthink you can handle themachine, and in the second place,Idon'tthink you can keep up with thework."The Respondent did not call Leonard to deny Tompkins'testimony.Itwashardly necessary.There is much more testimony by Tompkins,with which the Trial Examinerwillnot burden this Report.Suffice to say the testimony,while on irrelevantmatters, clearly shows the unreliable character of the witness.One contradiction bears noting.Tompkins,who so clearly recalled casualconversations and remarks in meticulous detail,testified he executed two affidavitsfor the General Counsel.The General Counsel'srepresentative at the hearingstated on the record that his file showed but one.Under the Act the Respondent could have discharged Tompkins(and Long)for any reason whatever,or for no reason at all except for concerted activity, unionmembership or activity on behalf of a union.If Tompkins(or Long)was discharged in violation of the Act,the Respondent'smotive could have been but one of two reasons(1) in order to thwart the forma-tion of a union of its employees,or (2) to punish employees engaging in suchorganizational activity.The record shows that before Tompkins(or Long),was discharged the Re-spondent had offered to recognize the Union on proof of majority, had not in anymanner combatted employee organization,and is not alleged to have done so,(b) the Respondent had no knowledge of any union activity on the part of Tomp-kins (or Long)for the good and sufficient reason that neither Tompkins norLong engaged in any such activity.The Respondent advanced the following reason for Tompkins'discharge.MelvinWolpert, a vice president of the Respondent, testified that PresidentSheps after going through the plant on Saturday,August 31,asked Leonard andhimself to come into the plant and:Mr. Leonard and I went out into the plant, and what we saw was-as Irecall, that was the first day that Mr.Tompkins actually ran this machine,after being partially trained byMr. Mizikar,and it was a rather awkwardoperation.It is a right-hand guide machine, and at that time it was noticedthatMr.Tompkins was left-handed,andMr. Sheps asked me and Mr.Leonard, "Does it make any difference?Can a left-handed man do this?And can he do it?"The answer would be sure, but he couldn't do it efficiently,couldn't getthe proper speed from the machine.It is a hand-fedmachine as comparedtomost other machines in the plant that are mechanically fed.And in orderto hand-feed this machine with a right-hand guide,it should be done with aright-handed person.Ihave never seen a left-handed slitter operator since 1have been in the business.President Sheps testified that after noting that Tompkins was not adept on theslitter:I felt that it was not to our interest in the matter of good business to let himcontinue.And the officers of the company discussed that also, and Mr.Leonard was-who was then the plant foreman-was instructed to dischargeMr. Tompkins.Tompkins'testimony that Leonard told him that"Idon't think you can handlethe machine"tends to corroborate the Respondent.At the close of the hearing the Trial Examiner was of the opinion that thecomplaint was not sustained by the evidence.The proof,in the opinion of theTrial Examiner failed completely to in any way show any unfair labor practiceas alleged. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn dismissing the complaint at the hearing the Trial Examiner statedinter alia:Ordinarily a Trial Examiner just says, "Motion reserved."But there comes atime when a Trial Examiner can't do that. I am not going to comment onthe evidence at this time, and I am not going to comment on the law at thistime.Iwill do all of that fully and in detail when I issue the report, becauseIwill issue the report.Crown Drug Company and.Retail Clerks International Associa-tion,Local782,AFL-CIO,Petitioner.Case No. 17-RC-2783.March 04, 1959DECISION AND CERTIFICATION OF RESULTSOF ELECTIONPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted on September 23, 1958, underthe direction and supervision of the Regional Director for the Seven-teenthRegion among the employees in two agreed-upon votinggroups.The results were as follows : In voting group A, with ap-proximately 216 drug store employees as eligible voters, 181 validvotes were cast, of which 65 were in favor of, and 114 were against,the Petitioner, and 2 were challenged. In voting group B, with ap-proximately 10 pharmacists as eligible voters, 2 valid votes were castfor, and 7 against, inclusion in the same bargaining unit with theemployees in voting group A; and 1 valid vote was cast for, and 7against, separate representation by the Petitioner.On September 26, 1958, the Petitioner timely filed objections toconduct affecting the results of the election. In accordance with theRules and Regulations of the Board, the Regional Director con-ducted an investigation of the objections and, on December 4, 1958,issued and served on the parties his report on objections. In hisreport, the Regional Director concluded that the objections lackedmerit and recommended that they be overruled.On December 8,1958, the Petitioner filed timely exceptions to the Regional Director'sreport.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersBean and Jenkins].Upon the basis of the entire record in this case, the Board finds thefollowing :1.The Employer is engaged in commerce within the meaning oftheAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.123 NLRB No. 44.